Citation Nr: 1427156	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a muscle injury due to shrapnel wound, Muscle Group I, right shoulder.  

2.  Entitlement to service connection for a right elbow disability, including as secondary to a service-connected shrapnel wound of the right shoulder.

3.  Entitlement to service connection for a left elbow disability, including as secondary to a service-connected shrapnel wound of the right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video conference hearing before the Board in December 2009.  The Veteran's claims were remanded for additional development by the Board in January 2010 and April 2011.

The issue of entitlement to an initial rating in excess of 10 percent for a muscle injury due to shrapnel wound, Muscle Group I, right shoulder, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a right elbow disability that is attributable to active service or was caused or made worse by a service-connected disability.

2.  The Veteran does not have a left elbow disability that is attributable to active service or was caused or made worse by a service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right elbow disability that is the result of disease or injury incurred in or aggravated during active service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  

2.  The Veteran does not have a left elbow disability that is the result of disease or injury incurred in or aggravated during active service or that is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2007, July 2008, October 2009, March 2010, June 2010, and May 2011

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

With respect for the claim for a left elbow disability, the Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for a left elbow disability on appeal, the record is devoid of any competent lay or medical evidence that the claimed disability is the result of a disease or injury incurred in or aggravated by active service because an inservice event or injury to the left elbow is not shown.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed left elbow disability since separation.  In fact, at the video conference hearing held before the Board, the Veteran denied any left elbow symptomatology.  The Board finds that an examination is not necessary in this matter because the competent evidence of record does not indicate a relationship between the claimed left elbow disability and service or a service-connected disability.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and etiology opinion with respect to the claim for a right elbow disability.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims that he has a right and left elbow disability secondary to his service-connected shrapnel wound of the right shoulder.  The Veteran specifically indicated on his May 2007 claim that he had "pain in each elbow due to the injury [to his right shoulder] incurred in Vietnam."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran served during a period of war, he does not allege that any of the current disabilities at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records (STRs) reflect no complaints, findings, or treatment for a disability of either elbow.  Clinical evaluation of the upper extremities was normal at the Veteran's entrance examination dated in August 1964, an annual examination dated in June 1966, and at the August 1968 separation examination.  

Post-service treatment reports from various private providers including T. Ewing, D.O., The Imaging Center and Open MRI, and Indian Health Service, as well as VA outpatient treatment reports do not reflect any complaints, findings, or treatment for a disability of either elbow.  

At a VA examination in August 2009 performed for the purpose of evaluating the Veteran's service-connected shrapnel injury of the right shoulder, the Veteran reported that his right elbow had recently begun hurting.  

At a December 2009 video conference hearing, the Veteran testified that he had pain in his right elbow for three or four years but he also noted that the pain had been present for eight or nine years.  He also reported that the pain had recently escalated.  He indicated that bending or raising his arm and elbow increases the pain.  He reported that he had not sought medical treatment for his elbow at any time except for at the times of the VA examinations of record.  The Veteran also indicated that one of his private physicians told him that his right shoulder disability aggravated his right elbow.  He testified that he did not have any trouble with his left elbow and was not sure how the claim for a left elbow disability was included with his claims.  

At a July 2010 VA examination, the Veteran reported that lying on his right side caused his shoulder pain to worsen and radiate into his right elbow.  He indicated that his elbow pain worsened when he held his arm flexed at the elbow for a prolonged period.  The Veteran reported that following service he worked as a mail sorter for the United States postal service for eight years and then he owned a construction business until he let it go in 2009 due to right shoulder pain.  Following a physical examination of the Veteran, review of the claims file, and consideration of the Veteran's relevant medical history, the examiner diagnosed the Veteran with chronic strain of the right elbow.  No etiology of the diagnosis was provided at that time.  

In a November 2010 addendum opinion, the examiner reviewed the examination report she prepared in July 2010, and opined that the Veteran's chronic right elbow strain was less likely than not caused or aggravated by a service-connected muscle injury of the right shoulder.  The examiner noted that the Veteran's right elbow symptoms were consistent with a chronic strain.  The examiner indicated that the condition is usually caused by repetitive use or recurrent injuries to a joint.  The examiner reported that the Veteran's condition was consistent with the type of work he performed until 2009 and was not consistent with an injury to the shoulder some forty-two years prior.  The examiner indicated that the Veteran's history was not consistent with pain and discomfort radiating from the right shoulder or being connected to the right shoulder disability.  

A.  Right Elbow Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right elbow disability on a direct or secondary basis.  

The only medical opinion of record, that of the July 2010 VA examiner, indicates that the Veteran's chronic right elbow strain was less likely than not caused or aggravated by his service-connected right shoulder shrapnel injury.  The VA examiner provided a rationale to support that opinion.  There is no contrary competent medical evidence nor is there any competent evidence linking the right elbow disability to the Veteran's active duty.  Consequently, the Board finds that the competent evidence of record does not reveal a showing of a relationship of any disability of the right elbow and the Veteran's period of service or a service-connected disability.  

Although the Veteran contends that he has a right elbow disability related to his service-connected right shoulder shrapnel wound, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013).  The Veteran's opinion is not competent to provide the requisite etiology of a right elbow disability because such matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his right elbow disability being related to his service- connected right shoulder shrapnel injury are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right elbow disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

B.  Left Elbow Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left elbow disability on a direct or secondary basis.

The Veteran is competent to report that he had pain in his left elbow following service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he developed pain in his left elbow following service, although it is of note that the Veteran denied any trouble with his left elbow at his hearing before the Board.  

Moreover, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Review of the record shows a report of left elbow pain related to the Veteran's service-connected right shoulder shrapnel wound when the Veteran filed his claim.  However, the private and VA medical evidence of record does not reflect complaints or treatment for any symptomatology related to the Veteran's left elbow nor do the records reflect a diagnosis of a left elbow disability.  In fact, the Veteran denied any trouble with his left elbow at the video conference hearing held before the Board.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In the absence of a diagnosis of a left elbow disability related to the Veteran's active duty service or a service-connected disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim of service connection for a left elbow disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).   


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a left elbow disability is denied


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim for an initial increased rating for a muscle injury due to shrapnel wound, Muscle Group I, right shoulder, can be reached.  

The Veteran submitted a statement dated in April 2012 and indicated that the VA examiners of record did not consider his relevant medical history because records from his private providers, including Indian Health Service and Dr. Ewing were not of record at the times of the examinations of record.  Moreover, the Veteran's service-connected right shoulder shrapnel wound was last examined by VA in July 2010, almost four years ago.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  Consequently, another VA examination should be scheduled to assess the current nature and severity of the service-connected right shoulder muscle injury.  

It is unclear whether there are any additional VA treatment reports dated since May 2005.  However, because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any such records identified by the Veteran should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any medical treatment received for his service-connected right shoulder disability since May 2005.  Any records identified by the Veteran should be obtained.  Any negative responses should be associated with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination with an examiner with appropriate expertise in order to determine the severity of his service-connected muscle injury due to a shrapnel wound, Muscle Group I, right shoulder.  All indicated studies should be accomplished.  The examiner should review the claims file and should note that review in the examination report.  The examiner should specifically note and consider the Veteran's relevant medical history and consider the private medical evidence from Indian Health Services and Dr. Ewing.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


